Mr. Presiding Justice O’Connor dissenting: In my opinion the facts in this case, under the law, limit defendant’s liability to the loss of plaintiff’s “baggage” only and not to the entire contents of the trunk. When plaintiff gave to defendant the check she had received from the railroad company for the trunk and in return received from defendant its check for the same, there being no explanation by plaintiff, it was tantamount to a representation that the trunk contained ordinary baggage, and when it subsequently appeared that the trunk contained a great deal more than “baggage” it was a fraud upon defendant which would relieve it from liability for the loss of any of plaintiff’s property other than baggage. Morrison v. Parmelee Co., 222 Ill. App. 90 ; Cleland v. Frank Parmelee Co., 212 Ill. App. 651 (abst.); Nathan v. Woolverton, 69 N. Y. Misc. 425, 127 N. Y. Supp. 442; same case affirmed without opinion (1911), 147 N. Y. App. Div. 908, 131 N. Y. Supp. 1130 mem. dec. See also note, p. 1203, L. R. A. 1916D; Parmelee v. Lowitz, 74 Ill. 116.